Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims #1-15, in the reply filed on 01/04/22 is acknowledged. Thus, claims #16-25 are withdrawn from examination consideration. 
Claims #1-15 will be examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 2, 3, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Glass et al., (U.S. Pub. No, 2013/0154016 A1), hereinafter referred to as "Glass".

Glass shows, with respect to claim #1, 12, 13, an integrated circuit structure, comprising: a substrate (fig. #1a, item 102); a gate structure (fig. #1a, item 122) (paragraph 0026) over the substrate (paragraph 0025), the gate structure being part of an NMOS transistor device (paragraph 0022) including both planar and non-planar transistor structures (paragraph 0014); (fig. #1a, item 110) and a drain region (fig. #1a, item 112) to respective sides of the gate structure (paragraph 0025), the source region and the drain region each including an arsenic-doped interface layer and a body (paragraph 0026), wherein the arsenic-doped interface layer of the source region (fig. #1a, item 110a) is between the body of the source region (fig. #1a, item 110) and a channel region (fig. #1a, item 120), and wherein the arsenic-doped interface layer of the drain region is between the body of the drain region and the channel region (paragraph 0026). 

Glass shows, with respect to claim #2, an integrated circuit structure, wherein the substrate is a bulk silicon substrate (fig. #1a, item 102) (paragraph 0035, 0040).

Glass shows, with respect to claim #3, an integrated circuit structure, wherein the source region includes an undercut (fig. #1a, item 312A and 314A) such that the source region (fig. #1a, item 312) extends under the gate structure and the drain region (fig. #1a, item 314) includes an undercut such that the source region extends under the gate structure (paragraph 0041).

The Examiner notes that present claim #3, appears to have a typo; “source region extends under the gate structure and the drain region includes an undercut such that the source region extends under the gate structure”. It appears, as from the drawings and the specifications that it was intended to state, source region extends under the gate structure and the drain region includes an undercut such that the [drain] region extends under the gate structure. Clarification on the matter is requested. For Examination purposes, the Examiner will consider the later to be true.

Glass shows, with respect to claim #15, an integrated circuit structure, wherein the non-planar transistor configuration includes a nanowire and/or nanoribbon under the gate structure, and the gate structure wraps around the nanowire and/or nanoribbon (paragraph 0053).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glass et al., (U.S. Pub. No, 2013/0154016 A1), hereinafter referred to as "Glass".

Glass shows, with respect to claim #4, an integrated circuit structure, wherein an arsenic deposition may be carried out in a CVD, or rapid thermal CVD (RT-CVD), or low pressure CVD (LP-CVD), or gas source molecular beam epitaxy (GS-MBE) tool using III-V material compounds, such as arsenic (As) in correlation with an arsenic precursor such as (paragraph 0044).

The Examiner notes that Glass does not state explicitly that that the doped interface layer is conformal. However, the Examiner notes that Glass teaches several doping assistant methods that are none in the art to deliver consistent, smooth pressirostral depositions.  The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, wherein the arsenic-doped interface layer is conformal, to use the methods shown by that of Glass, with the motivation that any of the proposed method would provide a consistent deposition, as taught by Glass.

Glass shows, with respect to claim #14, an integrated circuit structure, comprising: a substrate (fig. #1a, item 102); a gate structure (fig. #1a, item 122) (paragraph 0026) over the substrate (paragraph 0025), the gate structure being part of an NMOS transistor device (paragraph 0022) including both planar and non-planar transistor structures (paragraph 0014) and double-gate and trigate transistor (paragraph 0021). 

The Examiner notes that Glass does not use the explicit language of the present claim language. However, in light of Glass’s description of the structure (both planar and non-planar; e.g FInFETs, double and trigate transitors), the Examiner takes the position that indeed the claimed structure is taught, and thus a rejection is proper. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, an integrated circuit structure, wherein the non-planar transistor configuration includes a fin structure under the gate structure, and the gate structure is on multiple sides of the fin structure, into the method of Glass, with the motivation that this provides an improvement over conventional structures with respect to lower contact resistance, as taught by Bao.


//
Claim #5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al., (U.S. Pub. No, 2013/0154016 A1), hereinafter referred to as "Glass", and in view of BAO et al., (U.S. Pub. No. 2018/0286962), hereinafter referred to as "Bao".

Glass substantially shows the claimed invention as shown in the rejection above. 
Glass fails to show, with respect to claim #5, 6 and 8, an integrated circuit structure, wherein the arsenic-doped silicon interface layer includes an arsenic concentration in a range of 1× 1020 cm-3 to 5×1021 cm-3 or higher.

claim #5, 6 and 8, an integrated circuit structure, wherein highly doped Si:As layer used for the source and/or drain features (fig. #2c, item 226) and (fig. #2c, item 228)  herein has an arsenic chemical concentration of between about 5×1020 cm-3 and about 5×1021 cm-3 (paragraph 0045).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, 6 and 8, an integrated circuit structure, wherein the arsenic-doped silicon interface layer includes an arsenic concentration in a range of 1× 1020 cm-3 to 5×1021 cm-3 or higher, into the method of Glass, with the motivation that this increase in active concentration which produces higher solubility, as taught by Bao.

Glass fails to show, with respect to claim #7, an integrated circuit structure wherein the arsenic-doped interface layer has a thickness in a range of 0.5 nm to 25 nm.

Bao shows, with respect to claim #7, an integrated circuit structure, wherein  the source and drain extensions (fig. #2c, item 224) have a thickness of between about 3 nm and 20 nm (paragraph 0042).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, an integrated circuit structure wherein the arsenic-doped interface layer has a thickness in a range of 0.5 nm to 25 nm, into the method of Glass, with the motivation to increase junction quality and to reduce junction capacitance, as taught by Bao.

Glass fails to show, with respect to claim #9, an integrated circuit structure wherein the arsenic-doped interface layer and the body include silicon co-doped with arsenic and phosphorus, such that the arsenic-doped interface layer is doped with arsenic and the body is doped with phosphorus.

Bao shows, with respect to claim #9, an integrated circuit structure, wherein highly doped Si:P source and drain features (fig. # 2c, item 226 and 228) are coextensive with the horizontal portion of the Si:As source and drain extensions (fig. # 2c, item 224) between the vertical portion of the Si:As source and drain extensions (fig. # 2c, item 224) and the STI regions (fig. # 2c, item 214) (paragraph 0047). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, an integrated circuit structure wherein the arsenic-doped interface layer and the body include silicon co-doped with arsenic and phosphorus, such that the arsenic-doped interface layer is doped with arsenic and the body is doped with phosphorus, into the method of Glass, with the motivation that a double implanted source/drain junction shows a drastic reduction of reverse leakage current and little effect on the short channel characteristics compared with an arsenic only implanted device, thus the circuit performance is improved, as taught by Bao.

claim #10, an integrated circuit structure wherein the arsenic-doped interface layer inhibits the phosphorus from migrating into the channel region under the gate structure.

Bao shows, with respect to claim #10, an integrated circuit structure, wherein highly doped Si:P source and drain features (fig. # 2c, item 226 and 228) are coextensive with the horizontal portion of the Si:As source and drain extensions (fig. # 2c, item 224) between the vertical portion of the Si:As source and drain extensions (fig. # 2c, item 224) and the STI regions (fig. # 2c, item 214) (paragraph 0047). 

The Examiner note that the present language of claim #10 is directed to the purpose of the structure and not the dynamics of the devices. Thus the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, an integrated circuit structure wherein the arsenic-doped interface layer inhibits the phosphorus from migrating into the channel region under the gate structure, into the method of Glass, with the motivation that a double implanted source/drain junction shows a drastic reduction of reverse leakage current and little effect on the short channel characteristics compared with an arsenic only implanted device, thus the circuit performance is improved, as taught by Bao.

Glass fails to show, with respect to claim #11, an integrated circuit structure wherein the body includes silicon doped with one or more of arsenic, phosphorus, and carbon.

claim #11, an integrated circuit structure, wherein  includes forming a carbon doped epitaxial Si:As layer, creating an epitaxial Si:As:C layer (paragraph 0038-0039). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, an integrated circuit structure wherein the body includes silicon doped with one or more of arsenic, phosphorus, and carbon, into the method of Glass, with the motivation that a double implanted source/drain junction shows a drastic reduction of reverse leakage current and little effect on the short channel characteristics compared with an arsenic only implanted device, thus the circuit performance is improved, as taught by Bao.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
01/11/2022


/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 11, 2022